Citation Nr: 1700319	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to October 1957.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
This matter was previously before the Board, and, in July 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level II prior to May 2015, Level IV from May 2015 to August 2016, and Level II thereafter.

2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level I prior to May 2015, Level II from May 2015 to August 2016, and Level III thereafter.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veteran also testified at a personal hearing before the RO; a transcript of which is also of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional examination was provided in substantial compliance with the Board's remand instructions.  Finally, the audiological examinations of record discuss the effects of the Veteran's hearing loss on his employment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

The Veteran is seeking an increased disability rating for his bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating during the period on appeal.  

The Veteran first filed for service connection in August 2010, and, in March 2011, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records indicate that the Veteran manifested hearing loss throughout the period on appeal.  Additionally, treatment records indicate that the Veteran used hearing aids.

The Veteran underwent a VA examination in September 2010.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
35
40
40
60
60
LEFT
25
25
40
45
55

The average puretone threshold in the right ear was 50 decibels and 41.25 decibels in the left ear.  The Veteran's speech recognition score was 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran's hearing loss had significant effects on his work, but that, with binaural amplification, use of visual and contextual cues and reasonable accommodations, physical and sedentary employment is possible.

The Veteran underwent a private audiological evaluation in September 2011.  The measured puretone threshold values are represented in graphical form which the Board is empowered to interpret as a fact finder.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The results were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
35
40
45
55
LEFT
25
30
35
45
55

The average puretone threshold in the right ear was 43.75 decibels and 41.25 decibels in the left ear.  The Veteran's speech recognition score was 88 percent in the right ear and 92 percent in the left ear.  Nevertheless, the audiology report indicates that monitored live voice using the Northwestern University No. 6 word list rather than a recording of the Maryland CNC word list

The Veteran underwent a private audiological evaluation in September 2012.  The measured puretone threshold values; represented in graphical form see Kelly; were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
35
40
40
55
65
LEFT
30
40
45
55
60

The average puretone threshold was 50 decibels bilaterally.  The Veteran's speech recognition score was 92 percent in the right ear and 96 percent in the left ear.  Nevertheless, the audiology report indicates that monitored live voice using the Northwestern University No. 6 word list rather than a recording of the Maryland CNC word list

The Veteran underwent a VA examination in April 2013.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
30
25
45
50
55
LEFT
25
30
40
50
55
The average puretone threshold was 44 decibels bilaterally.  The Veteran's speech recognition score was 84 percent in the right ear and 96 percent in the left ear.  When asked whether hearing loss impacts the ordinary conditions of daily life including the ability to work, the Veteran reported that his hearing loss interferes listening to television and with communication including conversations from a distance, when the speaker is not within earshot, or in the presence of background noise.

The Veteran underwent a VA audiogram in May 2015.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
30
35
45
55
65
LEFT
30
35
45
55
60

The average puretone threshold in the right ear was 50 decibels and 48.75 decibels in the left ear.  The Veteran's speech recognition score was 82 percent in the right ear and 88 percent in the left ear.

The Veteran underwent a VA examination in August 2016.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
35
30
50
55
55
LEFT
25
30
35
50
55

The average puretone threshold in the right ear was 48 decibels and 43 decibels in the left ear.  The Veteran's speech recognition score was 88 percent in the right ear and 80 percent in the left ear.  When asked whether hearing loss impacts the ordinary conditions of daily life including the ability to work, the Veteran reported that his hearing loss interferes communicating with his wife and listening to television.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the September 2010 VA examination, the right ear had a pure tone average of 50 dB and a speech recognition score of 88 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 41.25 dB and a speech recognition score of 92 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in September 2010 was noncompensable.

At the September 2011 testing, the right ear had a pure tone average of 43.75 dB.  The Veteran's speech recognition was not tested using a recorded Maryland CNC word list, and, therefore, the Board will use the speech recognition score from the September 2010 examination of 88 percent; therefore, the right ear warranted a designation of II.  The left ear had a pure tone average of 41.25 dB and his speech recognition score was 92 percent in September 2010; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in September 2011 was noncompensable.

At the September 2012 testing, the right ear had a pure tone average of 50 dB.  The Veteran's speech recognition was not tested using a recorded Maryland CNC word list, and, therefore, the Board will use the speech recognition score from the September 2010 examination of 88 percent; therefore, the right ear warranted a designation of II.  The left ear had a pure tone average of 50 dB and his speech recognition score was 92 percent in September 2010; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in September 2012 was noncompensable.

At the April 2013 VA examination, the right ear had a pure tone average of 44 dB and a speech recognition score of 84 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 44 dB and a speech recognition score of 96 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in April 2013 was noncompensable.

At the May 2015 VA audiogram, the right ear had a pure tone average of 50 dB and a speech recognition score of 82 percent; therefore, the right ear warranted a designation of IV. The left ear had a pure tone average of 48.75 dB and a speech recognition score of 88 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in May 2015 was noncompensable.

At the August 2016 VA examination, the right ear had a pure tone average of 48 dB and a speech recognition score of 88 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 43 dB and a speech recognition score of 80 percent; therefore, the left ear warranted a designation of III.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in August 2016 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports, in both written statements and oral testimony, of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable disability for his bilateral hearing loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability for bilateral hearing loss is denied.  

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his hearing loss has caused symptomatology that is not contemplated by the schedular rating criteria.  That is, the Veteran has not asserted that his hearing loss is unique or unusual in anyway.

TDIU

The Board has also considered whether TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that TDIU has not been raised by the record, because none of the VA examinations of record indicated that the Veteran's hearing loss prevented him from securing and maintaining employment.  The Veteran likewise has not alleged that he is unemployable on account of his service connected hearing loss disability.


ORDER

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


